Citation Nr: 0830459	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
September 1987 and April 1999 rating decisions that denied 
claims of service connection for bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  In September 1987 and April 1999 rating decisions, the RO 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran was notified of those 
decisions and he did not file an appeal. 

2.  As to the September 1987 and April 1999 rating decisions, 
the veteran's allegation of CUE is that the evidence was not 
properly weighed and evaluated and that VA failed in its duty 
to assist.


CONCLUSION OF LAW

The allegations of CUE in the September 1987 and April 1999 
rating decisions, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus, fail to 
meet the threshold pleading requirements for revision of the 
rating decision on the grounds of CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims of clear and unmistakable error, since 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The prior decisions that denied claims of service connection 
for bilateral hearing loss are final and binding on the 
veteran based on the evidence then of record in the absence 
of, for example, a collateral attack showing clear and 
unmistakable error.

For there to be a valid claim of CUE in a prior final 
decision, either the correct facts as they were known at the 
time in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied; 
conversely, a mere difference of opinion in the outcome of 
the prior adjudication, including insofar as how the evidence 
was weighed or evaluated, or a failure in the "duty to 
assist," are not grounds for a finding of CUE.  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Luallen v. 
Brown, 8 Vet. App. 92 (1995).

CUE is a very specific and rare kind of error of fact or law 
that is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made," and that, but for 
the error, the result of the adjudication would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.

A finding of CUE must be based on the record and law that 
existed at the time of the prior adjudication in question, 
and not on the current state of the law or with the benefit 
of augmenting the record after the decision in question with 
additional evidence that did not exist at the time of the 
prior adjudication.  Damrel v. Brown, 6 Vet. App. 242 (1994).

The veteran has made two assertions regarding his CUE claim.  
First, the veteran contends in his CUE claim that in both the 
September 1987 and April 1999 rating decisions, the RO erred 
in weighing the evidence and that a different outcome would 
have been reached had the correct amount of weight been 
attached to the evidence of record at the time these rating 
decisions were issued.  Secondly, the veteran asserts that at 
the time of the rating decisions that VA's file was 
"incomplete" and that had it been complete, a different 
outcome would have been reached.  

The veteran has not adequately pleaded clear and unmistakable 
error in the September 1987 and April 1999 RO determinations.  
The veteran's first assertion is not a valid allegation of 
CUE because it amounts to a mere difference of opinion in the 
outcomes of the rating decisions.  With respect to the second 
allegation, the Board notes that at the time of the September 
1987  rating decision, the veteran's service treatment 
records, personnel records and statements were the only 
evidence of record.  At the veteran's request, VA attempted 
to obtain private medical records from the Westmoreland 
Clinic, but received a reply indicating that those records 
had been destroyed.  The veteran has made no specific 
allegation of what evidence was not before VA at the time of 
the prior rating decisions.  Moreover, a failure in the duty 
to assist cannot give rise to CUE; nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  Therefore, the veteran's argument based on a 
failure in the duty to assist is unavailing.  CUE claims 
which are denied based on the absence of legal merit or lack 
of entitlement under the law should be dismissed without 
prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
This is the situation with the instant appeal.   Accordingly, 
the veteran's appeal is dismissed.  Brown v. West, 203 F.3d 
at 1381 (Fed. Cir. 2000).  


ORDER

The claim to revise 1987 and April 1999 RO determinations on 
the basis of clear and unmistakable error is dismissed 
without prejudice.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


